Jordan, Judge.
The testimony of the State’s witnesses, two police offcers, disclosed that on the day alleged the officers, while patrolling the City of Sandersville in their patrol car, noticed the defendant who had a package under his arm walking along the sidewalk. The defendant “looked the other way” as they passed him and when they turned their car around he started walking away from them at an accelerated speed; when one of the officers “called to” the defendant, he commenced running and the officers got out of the car and ran after him; and as they were nearing the defendant, he threw the package into a pile of bricks, the package containing a jar of non-tax-paid liquor which did not break. The jar containing the liquor was admitted into evidence.
This evidence was sufficient to authorize the defendant’s conviction, and the general grounds and the single special ground, which assigned error on the admission into evidence of the testimony of the officers on the ground that such evidence disclosed that the officers had forced the defendant to incriminate himself and had committed an illegal search and seizure, are without merit. Stephens v. State, 21 Ga. App. 151 (94 SE 69).

Judgment affirmed.


Nichols, P. J., and Frankum, J., concur.